COURT OF APPEALS
                                  Thirteenth District
                           Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 3rd day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-13-00213-CV                                 (Tr.Ct.No. 2012-DCL-6783-I)
CAMERON COUNTY,                                                             Appellant,

                                          v.

JANSEN INTERNATIONAL, L. L. C.,                                             Appellee.


                On appeal to this Court from Cameron County, Texas.

                                      

                                   JUDGMENT
On appeal from the 445th District Court of Cameron County, Texas, from an order
signed March 18, 2013. Memorandum Opinion Per Curiam.

THIS CAUSE was submitted to the Court on October 3, 2013, on the record and
appellant’s agreed motion for voluntary dismissal of appeal. The Court, having
examined and fully considered the agreed motion filed by the parties herein, is of the
opinion that it should be and is GRANTED. We SET ASIDE the trial court’s judgment
without regard to the merits and REMAND the case to the trial court for rendition of
judgment in accordance with the agreement of the parties.

Costs of the appeal are adjudged against appellant, CAMERON COUNTY. It is further
ordered that this decision be certified below for observance.

                                     
                            DORIAN E. RAMIREZ, CLERK